Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

2.	Claims 12-15 are objected to because of the following informalities:  
In claim 12, the applicant recites 45° ± 60° which should be changed to -15° to 105°.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 10 and 13, the applicant recites a “first longitudinal direction of the heater” and a “second longitudinal direction of the heater”  however the heater does not have a direction. It is suggested applicant use first and second “ends” of the heater. 

	In claim 15, applicant recites that the temperature detector is “opposite” the ventilation hole which is unclear since it is not clear what direction “opposite” is referring. 
	Claims 18-19 are unclear since it is not understood what “on the side” is referring to and additionally the first and second longitudinal “direction” of the heater is unclear. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-2,6,20 are rejected under 35 U.S.C. 103 as being unpatentable over Aikawa (U.S. 10,281,857) in view of Kanai et al. (JP# 06-282185).
	Aikawa teach an image forming apparatus 1 (Fig.1) comprising a belt type fixing device 9 (Fig.2) including a heater 27 (Fig.3) contained in a stay 25 and an endless belt 21. The heater includes a plurality of resistive heat generators 61-1 to 61-6 and 71-1 to 71-6; a first electrode 47; a second electrode 45; a first conductor 65-7 which connects 
	Specifically, Aikawa teach all that is claimed except the image forming apparatus has a cooler (airflow generator) which has a greater “cooling ability” at one (second or upstream) end being greater than the “cooling ability” at the (first or downstream) opposite end. 
	Kanai teach an image forming apparatus including a belt fixing apparatus which includes a heat generating member 2 disposed within a stay 1 and an endless belt 5 (Fig.1). A cooler (fan) 10 as shown in Fig.2 is disposed at one end (or the other end – see abstract) so as to direct a cooling airflow within the belt fixing apparatus to cool the heater 2, stay 1 and belt 5. The cooling “ability” of the fan at one end of the fixing device/heater with be greater since it is located only at one end of the fixing device. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Aikawa’s fixing device to have a cooling device (fan) at one end because damage and contamination can be prevented by providing an air current through the . 
 
5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aikawa (U.S. 10,281,857) in view of Kanai et al. (JP# 06-282185) as applied to claims 1-2,6,20 above and further in view of Shimura et al. (JP# 2011-151003).
	The combination of Aikawa and Kanai et al. taught supra discloses most of what is claimed except the heat generators having a positive temperature characteristic (PTC) and they are connected in parallel. Shimura et al. teach an image forming apparatus comprising a fixing apparatus 100 including a plurality of heat generators A, B which are connected in parallel and have a positive temperature characteristic. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Aikawa’s heat generators to be connected in parallel and have a PTC characteristic because the heater can have a uniform heat distribution as taught by Shimura et al. 

s 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Aikawa (U.S. 10,281,857) in view of Kanai et al. (JP# 06-282185) as applied to claims 1-2,6,20 above and further in view of Aiba et al. (JP# 2016-206256).
	The combination of Aikawa and Kanai et al. taught supra discloses most of what is claimed except the fixing device having a frame with a ventilation hole and a ventilation channel disposed between the air flow generator and the ventilation hole. Aiba et al. teach an image forming apparatus including a fixing device 72 having a frame (inherent), a heater 30 positioned in a stay 41, an endless belt 10, an a pressure rotator 20 (Fig.3). An air flow generator 79 is connected to a duct 81 and a hole 47 communicating with the interior of the belt type fixing device (Fig.2). The hole 47 where are is directed to the interior of the belt fixer is located closer to the endless belt than the pressure rotator.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Aikawa and Kanai et al to include a duct to direct the air toward the interior of the belt type fixing device because more efficient cooling can be achieved without “losing” air that is not directed to where it is needed. 

7.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aikawa (U.S. 10,281,857) in view of Kanai et al. (JP# 06-282185)  and Aiba et al. (JP# 2016-206256) as applied to claims 7-8 above and further in view of Tokunaga et al. (JP# 2017-003872).
	The combination of Aikawa, Kanai et al., and Aiba et al.  taught supra discloses most of what is claimed except an infrared temperature detector disposed “opposite” the ventilation hole. Tokunaga et al. teach a fixing device 130 including a first and second . 

8.	Claims 4-5,9-14,17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	In claim 4, the applicant claims that the ratio of a transverse dimension of the plurality of resistive heat generators the transverse dimension of the heater is not less than 25%, which is not anticipated or rendered obvious by the prior art of record. 
In claim 5, the applicant claims that the ratio of a transverse dimension of the plurality of resistive heat generators the transverse dimension of the heater is not less than 40%, which is not anticipated or rendered obvious by the prior art of record. 
	In claims 9-11, the applicant claims the airflow generator is an exhaust fan disposed closer to an exhaust port than the heater wherein the axial direction of the exhaust fan is inclined at an angle ± 60° with respect to the first and second longitudinal ends of the heater with is not anticipated or rendered obvious by the prior art of record. 
In claims 12-14, the applicant claims the airflow generator is an intake fan disposed closer to an intake port than the heater wherein the axial direction of the intake 
	In claim 17, the applicant claims a temperature detector having a upper end located above the upper end of the heater in the gravity direction which is not anticipated or rendered obvious by the prior art of record. 
	In claims 18 and 19, it is believe applicant is claiming that the temperature sensor is located nearer to one side end or the other side end of the heater from a center of the heater (or heat generation span) which if amended would be allowable over the prior art of record. 

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Furuichi ‘832 is applicant’s co-pending application with similar claimed material (the examiner has compared and does not believe a double patenting issue arises). Kakubari et al., Muramatsu et al.,Nakayama, Arimoto et al., all teach various configurations of heater electrodes/conductors. Aoki et al., Nakano et al., Fujiwara, Gon, Battat et al.,  Takanozawa (JP), and Horiuchi (JP) all teach directing an airflow toward one end of the fixing device. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852